DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 24, which recites “configured to detect the presence of a chemical substance” fails to derive support in the originally filed specification. Applicant points out to paragraph 41-44 for the support, however Examiner did not find any support for the term “configured”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-29, 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Odeh et al. (US 2017/0174983).
Regarding claim 24, 27-28, Odeh discloses the use of thermoset polymers and/or thermoplastic polymers with photochromic dyes in color-changing materials (para 0007). A photochromic material (color changeable indicator of the present invention) can be structured to include a thermoplastic polymeric-based layer having at least one photochromic compound dispersed or solubilized throughout the matrix or positioned in a targeted area or areas of the matrix (para 0072, figure 1). The matrix includes HDPE (para 0153), where the HDPE corresponds to an organic polymer of the present invention. The first polymeric layer that allows for fast/quick switching of the photochromic compound can include a polyolefin polymer or copolymer or blends thereof.  Non-limiting examples of such polymers are disclosed throughout the specification and incorporated into the present section by reference (e.g., polyethylene or polypropylene polymers or copolymers or blends such as low density polyethylene, or any combination thereof.) (para 0010). 
However, Odeh fails to disclose that the polymeric composite comprising the polymer and the indicator has a melting point between about 25C and about 200 C.
As Odeh discloses color changeable polymeric composition comprising the polymer and indicator as presently claimed, it therefore would be obvious that polymeric composite would intrinsically have a melting point in the range of about 25-200 C.
Although Odeh does not disclose indicator is configured to detect the presence of a chemical substance, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Odeh meets the requirements of the claimed product, Odeh clearly meet the requirements of present claims color changeable indicator. 
As Odeh discloses color changeable polymeric composition comprising the indicator as presently claimed, it therefore would be obvious that indicator would intrinsically detect the presence of a chemical substance as the indicator is the one as presently claimed. 
Regarding claims 25-26, as Odeh does not disclose the presence of particulates and particle aggregation, it therefore would be obvious that color changeable composite would intrinsically lack particulates and aggregation. 
Regarding claim 29, Odeh discloses the first polymeric layer that allows for fast/quick switching of the photochromic compound can include a polyolefin polymer or copolymer or blends thereof.  Non-limiting examples of such polymers are disclosed throughout the specification and incorporated into the present section by reference (e.g., polyethylene or polypropylene polymers or copolymers or blends such as low density polyethylene, or any combination thereof.) (para 0010). Further, it should be noted that specification discloses that both core polymer and a bulk polymer can be same, so the presence of only one polymer such as polystyrene, polyethylene or polypropylene would meet the limitation of both core and bulk polymer. 

Regarding claims 35-36, Odeh discloses a photochromic material can be made by the non-limiting procedure of combining a photochromic compound or dye material with a polymeric solution or oligomeric solution or mixture, casting or extruding a film therefrom. The thickness of the film ranges from 10 microns to 4 mm (para 0099). 

Claims 30, 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Odeh et al. (US 2017/0174983) in view of Heacock (US 2015/0346513).
Regarding claim 30, 32-34 Odeh discloses color changeable indicator such as photochromic material, but fails to disclose that the photochromic material is methylene blue or cresol red or phenol red or carbon dioxide based indicator.
Whereas, Heacock discloses color changeable dye comprising: a carbon dioxide status indicator, a solvent, and a polymer wherein the carbon dioxide status indicator is dispersed (claim 1). The carbon dioxide status indicator is selected from Cresol Red, Texas Red Hydrazine, Bromothymol Blue, M-Cresol Purple, Phenol Red, Congo Red and Natural Red (claim 5).
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to use carbon dioxide status indicator such as Phenol Red as taught by Heacock and replace it with the photochromic material of Odeh motivated by the desire to indicate color changing ability of the product to make sure if the product is usable or not.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Odeh et al. (US 2017/0174983) in view of Fulkerson et al. (US 2013/0220907).  
Regarding claim 31, Odeh discloses color changeable indicator such as photochromic material, but fails to disclose that the photochromic material is ammonia based indicator. 
Whereas, Fulkerson discloses the color of the indicator strip may be change gradually from blue to yellow, depending on the ammonia level present around that strip (para 0266).
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to include ammonia as color changeable indicator as taught by Fulkerson and replace it with photochromic material of Odeh motivated by the desire to indicate color changing ability of the product to make sure if the product is usable or not. 
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Odeh et al. (US 2017/0174983) in view of Levinson et al. (US 2010/0256524).
Regarding claim 37, Odeh fails to disclose that the composite is incorporated in to or disposed on a ring.
Whereas, Levinson teaches the composite of claim 24. Levinson further teaches wherein the composite is incorporated into or disposed on a ring para[0216]. Examples of other compositions or components associated with the invention include, but are not limited to rings for using, administering the compositions components for a particular use.
However, it would have been obvious to one of ordinary skill in the art at the time the Application was filed to use the composite of Odeh and disposed on a ring as taught by Levinson motivated by the desire for an end-use application.
Alternatively, however, the recitation in the claims that the composite is “for disposing or incorporating on a ring” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Odeh disclose composite as presently claimed, it is clear that the .
Response to Arguments
Applicants arguments filed on 11/30/2021 have been fully considered, but they are not persuasive. 
 Applicant argues that unlike the present invention, Odeh explains that, because the photochromic material is temperature sensitive, any additions of the photochromic material to polymeric material must be “cold-worked” “such that the photochromic dye or compounds added to the polymeric material retains their structural integrity.” (Ud. at [0010].) Indeed, as Odeh explains, if polymers “have to be heated to elevated temperatures....in order to soften the polymeric material to a point that the photochromic material can be blended with the substrate”, such “hot worked” polymers can “compromise the integrity of any added photochromic dyes or compounds.” (/d.) Thus, Odeh specifically teaches against the use of meltable polymeric composites due to the sensitivity of its photochromic material. Rather, Odeh suggests the use of “polymers or polymer matrices that allow for sufficient space or void volume” to allow “sufficient space” for the indicator. (/d. at [0008].
However, it should be noted that Odeh discloses photochromic material (color changeable indicator of the present invention) can be structured to include a thermoplastic polymeric-based layer having at least one photochromic compound dispersed or solubilized throughout the matrix or positioned in a targeted area or areas of the matrix (para 0072, figure 1). The matrix includes HDPE (para 0153), where the 
Applicant argues that Ode does not teach an indicator configured to detect the presence of a chemical structure. 
Although Odeh does not disclose indicator is configured to detect the presence of a chemical substance, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Odeh meets the requirements of the claimed product, Odeh clearly meet the requirements of present claims color changeable indicator. 
As Odeh discloses color changeable polymeric composition comprising the indicator as presently claimed, it therefore would be obvious that indicator would 
Odeh also does not teach or suggest a polymeric composite with at least one color changeableindicator substantially homogeneously dispersed within the polymer, wherein the polymeric composite has a melting point between about 25°C and about 200°C. To the contrary, Odeh suggests that its photochromic material retains its “structural integrity” and there should be sufficient “void space” in any associated polymers, for the material. (/d. at [0010].) Odeh explicitly states that, with regard to meltable materials where the photochromic material is “blended” with the polymer, “such ‘hot’ worked polymers can compromise the integrity of any added photochromic dyes or compounds.” (/d.) Thus, Odeh suggests the opposite of the invention in that it does not teach substantially homogenous dispersion of its color-changing material to prepare a composite of low temperature melting points.
However, it should be noted that Odeh discloses photochromic material (color changeable indicator of the present invention) can be structured to include a thermoplastic polymeric-based layer having at least one photochromic compound dispersed or solubilized throughout the matrix or positioned in a targeted area or areas of the matrix (para 0072, figure 1). The matrix includes HDPE (para 0153), where the HDPE corresponds to an organic polymer of the present invention. So, it is not clear how the HDPE polymer can “compromise the integrity of any added photochromic dyes or compounds. The polymer and the color changeable indicator are identical to the one used by the Applicant in their invention. Further, para 0010 of Odeh is just one of the 
Applicant argues that as explained above, a polymer composite with substantially homogeneous dispersal of the color changing indicator is a distinct improvement upon the prior art. Prior composites used substrates that were not substantially homogeneous due to the particulate nature of the substrate. (See Published Specification at [0009]-[0010].) When Applicant developed the presently claimed invention, unlike the inventor of Odeh, it was found to be particularly surprising that the color changing material was able to remain effective while being distributed substantially homogeneously throughout the composite. (/d. at [0055].)
However, it should be noted that Odeh clearly teaches that indicator is homogeneously dispersed within the polymer as stated above, so it would be obvious that color changing material was able to intrinsically remain effective.
Applicant argues that Even putting aside Odeh’s explicit teaching away from a composite with a melting point between 25-200°C, the Office Action has provided no reason that a person of skill in the art reading the cited art would develop a polymeric composite comprising the indicator and the polymer with a melting point between about 25-200°C.
As Odeh discloses color changeable polymeric composition comprising the polymer and indicator as presently claimed, it therefore would be obvious, absent evidence to the contrary that polymeric composite would intrinsically have a melting point in the range of about 25-200 C.
The Office realizes that the claimed properties are not positively stated by the reference. However, the reference teaches all the claimed ingredients, claimed amounts of making the claimed composition.  Therefore, the claimed properties would be inherently capable to be achieved by the color changeable polymeric composition comprising the polymer and the indicator disclosed by the reference (See MPEP § 2112.01). If it is the Applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed amounts.
Applicant argues that, one of ordinary skill would not be motivated to combine Odeh with the Heacock 513 reference. The Odeh reference is directed toward photochromic material that changes color in response to a stimulus such as UV or visible light, while the Heacock 513 reference is directed toward a carbon dioxide sensing color changeable dye or the other particular dyes in Claims 32, 33, and 34. Neither of these references suggest the polymeric composite as claimed.
However, Heacock is only used as teaching reference in order to teach to use carbon dioxide status indicator such as Phenol Red. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that 
 Applicant respectfully suggests that the combination of these references involves improper hindsight. There is no reason why one of skill in the art would consult a reference directed toward carbon dioxide sensing dye to improve upon the photochromic materials disclosed in Odeh, focused on activating and deactivating in response to light. Moreover, there is nothing in Odeh that would suggest looking at a carbon dioxide-based indicator or an indicator that changes color based on the presence of a chemical substance. Nor is there anything in Odeh that would suggest using an acidic or alkaline gas-based indicator, or that would suggest the use of any of the chemical color changeable indicators listed in claims 33 or 34. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that one of ordinary skill would not be motivated to combine Odeh with the Fulkerson reference. The Odeh reference is directed toward photochromic material that changes color in response to light, while the Fulkerson reference is directed toward portable dialysis machines. None of these references 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that there is nothing in Odeh that would suggest looking at a portable dialysis machine and test for the presence of ammonia. The Office Action states that this would indicate the product “is usable or not,” but it is entirely unclear why the presence or absence of ammonia would be a consideration for Odeh, which is primarily based color change due to a response to a stimulus like UV or visible light. As such, there is no motivation to combine the references, and they cannot be used to render Applicant’s invention obvious.
However, Fulkerson is only used as teaching reference to teach to include ammonia as color changeable indicator. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 
Applicants respectfully submit that one of skill in the art would not be motivated to combine the Odeh reference, directed toward photochromic material that changes color in response to light, and the Levinson reference, directed toward systems for delivering or withdrawing fluid from subjects through the skin, much less do so in the claimed manner. More specifically, the Office Action does not adequately address why one of ordinary skill in the art would consult a reference directed toward devices for delivering or withdrawing fluids such as blood from a mammal. The two fields are very different from each other, and there is very little if any overlap. A person of skill in the field of photochromic materials would not look toward any teachings found in the field of fluid withdrawal to solve problems associated with prior art. Nor is there anything specifically in Odeh. that would suggest using the particles taught in Levinson.
However, Levinson is only used as teaching reference to teach to use the composite and disposed on a ring. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 
Applicant argues that Claim 37 does not merely recite an “intended use” as suggested by the Office Action. (Office Action at 6.) Instead, Claim 37 recites a structural limitation of the composite of claim 24. As discussed above, one of the advantages of the present invention is that it can be melted and/or extruded using existing techniques so that the composite can be formed into a variety of structures, such as a film, sheet, or tube or disposed on or incorporated into a ring, while maintaining the efficacy of the color changeable material. Claim 37 recognizes that advantage and recites an additional structural limitation, and not merely an intended use.
However, it should be noted that claim 37 recites an “intended use” limitation and is not a structural limitation and limitation of composite being disposed on a ring is merely an intended use, the composite can be used or disposed on anything and is considered as an intended use limitation. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/RONAK C PATEL/Primary Examiner, Art Unit 1788